Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant's arguments comply with 37 CFR 1.111(c) because they clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they submit the claims that show how the amendments avoid such references.
EXAMINER' S AMENDMENT
  An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
   Authorization  for  this  examiner's  amendment  was   given   in   a   telephone interview with Justin K Brask (Reg. No. 61,080) on April 21, 2022.
 The application has been amended as follows:
        • Claim 12 recites “12. (Currently Amended) An apparatus, comprising: a redistribution layer; a semiconductor die on the redistribution layer, the semiconductor die having a contact structure on a side of the semiconductor die opposite the redistribution layer; an electrically conductive layer over the semiconductor die, the electrically conductive layer in direct electrical contact with the contact structure of the App. No. 16/871,3253 Examiner: Nguyen, Niki Hoang Docket No. P89929PCT-US-C1Art Unit: 2818semiconductor die, and the electrically conductive layer in contact with a sidewall of the semiconductor die,; a mold layer over the electrically conductive layer and over the semiconductor die; and a conductive via vertically over the semiconductor die, the conductive via extending from the electrically conductive layer through the mold layer.”
	Now amended as the following:
	“12. (Currently Amended) An apparatus, comprising: a redistribution layer; a semiconductor die on the redistribution layer, the semiconductor die having a contact structure on a side of the semiconductor die opposite the redistribution layer; an electrically conductive layer over the semiconductor die, the electrically conductive layer in direct electrical contact with the contact structure of the App. No. 16/871,3253 Examiner: Nguyen, Niki Hoang Docket No. P89929PCT-US-C1Art Unit: 2818semiconductor die, and the electrically conductive layer in contact with a sidewall of the semiconductor die; a mold layer over the electrically conductive layer and over the semiconductor die; and a conductive via vertically over the semiconductor die, the conductive via extending from the electrically conductive layer through the mold layer.”

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner' s statement of reasons for allowance:
	Regarding claim 2, the prior art of record alone or in combination neither teaches nor makes obvious the invention of an apparatus comprising: “an electrically conductive layer over the semiconductor die, the electrically
conductive layer in direct electrical contact with the contact structure of the
semiconductor die, the electrically conductive layer in contact with a sidewall of the
semiconductor die, and the electrically conductive layer in direct electrical contact with
the redistribution layer, the electrically conductive layer coupling the contact structure of
the semiconductor die to the redistribution layer” in combination of all of the limitations of claim 2. Claims 3-11 include all of the limitations of claim 2.
	Regarding claim 12, the prior art of record alone or in combination neither teaches nor makes obvious the invention of an apparatus comprising: “an electrically conductive layer over the semiconductor die, the electrically conductive layer in direct electrical contact with the contact structure of the App. No. 16/871,3253 Examiner: Nguyen, Niki Hoang Docket No. P89929PCT-US-C1Art Unit: 2818semiconductor die, and the electrically conductive layer in contact with a sidewall of the semiconductor die” in combination of all of the limitations of claim 12. Claims 13-21 include all of the limitations of claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Hoang Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKI H NGUYEN/Primary Examiner, Art Unit 2818